WELLS, J.
We originally accepted jurisdiction of Gross v. State, 820 So.2d 1043 (Fla. 4th DCA 2002), based upon express and direct conflict with Hankin v. State, 682 So.2d 602 (Fla. 2d DCA 1996). However, we find that the Second District’s recent decision in Cairl v. State, 833 So.2d 312 (Fla. 2d DCA 2003), resolved the conflict. Therefore, we discharge jurisdiction because the conflict of decisions was resolved.
It is so ordered.
ANSTEAD, C.J., and PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.